In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00237-CV
     ___________________________

  IN THE INTEREST OF H.B., A CHILD




  On Appeal from the 158th District Court
          Denton County, Texas
      Trial Court No. 14-09721-431


Before Pittman, J.; Sudderth, C.J.; and Kerr, J.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Z.B. (Father) appeals the trial court’s judgment terminating his

parent-child relationship with his daughter H.B. After a jury trial, the jury found that

termination of the relationship was in H.B.’s best interest and that Father:

       •      knowingly placed or knowingly allowed . . . [H.B.] to remain in
              conditions or surroundings which endangered [her] physical or
              emotional well-being . . . [;]
       •      engaged in conduct or knowingly placed [H.B.] with persons who
              engaged in conduct which endangered [her] physical or emotional
              well-being . . . [; and]
       •      failed to comply with the provisions of a court order that
              specifically established the actions necessary for [him] to obtain
              [H.B.’s] return . . . , [when she had] been in the temporary
              managing conservatorship of the Department of Family and
              Protective Services [TDFPS] for not less than nine months as a
              result of [her] removal from [Father] for abuse or neglect.
See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (2) (West Supp. 2018). The

trial court approved the findings and incorporated them into the order terminating

Father’s parental rights.

       Father’s court-appointed appellate counsel has filed an Anders brief stating that

after thoroughly reviewing the record, he believes that any appeal by Father would be

frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967);

see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no pet.)

(holding that Anders procedures apply in parental termination cases).          Father’s

appellate counsel’s brief meets the requirements of Anders by presenting a professional



                                           2
evaluation of the record and demonstrating why there are no arguable grounds of

error to be advanced on appeal. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—

Dallas 2009, pet. denied). Although given the opportunity, Father did not file a

response to the Anders brief. TDFPS, Appellee, also filed no responsive brief.

      As the reviewing appellate court, we must conduct an independent evaluation

of the record to decide whether Father’s appellate counsel correctly determined that

the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991); In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having

carefully reviewed the record and the Anders brief, we agree with Father’s appellate

counsel that the appeal is frivolous and without merit. See K.R.C., 346 S.W.3d at 619.

We find nothing in the record that arguably might support the appeal. See D.D.,
279 S.W.3d at 850. Accordingly, we affirm the trial court’s judgment.

      Father’s appellate counsel requests that we refer this matter back to the trial

court “at the appropriate time” to consider “a request . . . to withdraw from further

representation.” As his appellate counsel recognizes, Father must have counsel until

his appeals are exhausted: “[A]ppointed counsel’s obligations can be satisfied by filing

a petition for review that satisfies the standards for an Anders brief.” In re P.M.,

520 S.W.3d 24, 27–28 (Tex. 2016); see In re C.J., 501 S.W.3d 254, 255 (Tex. App.—

Fort Worth 2016, pets. denied). We therefore deny appellate counsel’s request. See

P.M., 520 S.W.3d at 27.



                                           3
                                   Per Curiam

Delivered: December 20, 2018




                               4